DETAILED ACTION

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.  Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered. 
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., visual tool for modeling and development of a business integration process that may include determining a database query when modeling an end-to-end business integration process for exchange of data of distinct databases and formats including arrangement and linking of process representing visual elements) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The teachings of Morgan and Coker are no longer applied to the current Office action, please see the new combination of references with new columns and lines cited below. 
Specification, para. 173-174 teach “The automated data set query suggestion system in an embodiment may also combine several edges and nodes into a single natural language query based on the interconnections between the nodes in non-relational database model”, “dataset query selection user interface 330 may model the relationships between the suggested query parameters 334, and natural language sentences previously selected by users of the dataset query selection user interface 330 that incorporated these suggested query parameters 334, using a layered neural network topology”.
Panuganty teaches at para. 23: identify how one data element relates to another data element in a different data source and identify the aggregation methods and operator methods on these data elements. The data sources associated with each of the data elements are mapped together, and the data elements are also mapped together to logically and dynamically construct the user query text, and pre-populate what the user might be searching for, as optimized for a given user context; para. 28: the applications represent a client-side component having integrated functionality operable to access web-based resources; 
para. 75-77: the search model governs the way in which the search queries are processed to derive search results. Each query that the user enters, by way of a suitable search box provided by user interface component, is passed through the search model to validate whether the query is complete and correct. The search model helps to analyze each word entered in the query and relate each word to its respective data source to obtain the correct results; 
para. 96: a user may enter a search term that has previously been linked to other attributes based on the user's search history. The links with other attributes define relationships, each of which has a weight based on the user's search history; para. 99-100: automatically picks the best possible choice and re-phrases the user query. Other possible choices can be shown to the user. For example, a user may search for "stores in Washington". "Washington" could match with both "Washington D.C." or "Seattle, Wash." If the user's search history indicates more frequent searches associated with Washington D.C., the disambiguation suggestion component will select "stores in Washington D.C." and display it in the search box with other possible suggestions displayed therebeneath; para. 101-102: suggestions may be displayed below the search box such that the user can select those suggestions if appropriate. Specifically, in this instance, the suggestions displayed below the suggestion in the search box may include "customer complaints created last month", and "customer complaints escalated last month". 
The teachings of Oliner were also applied to teach the argued limitations, please see below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Panuganty (US 20170097940) in view of Oliner et al. (US 20180365309).
As per claim 1, Panuganty teaches
an information handling system operating an automated data set query suggestion system comprising: a processor executing code instructions to model an integration process with arrangement and linking of process-representing visual elements in a graphical user interface for exchange of data in an end-to-end business integration and including as part of the modeled integration process (para. 9-10, 28: the applications represent a client-side component having integrated functionality operable to access web-based resources (e.g., a network-enabled application), browse the Internet, conduct searches, interact with online providers, etc.; para. 35: remote entity; para. 43-44: learning engine component is representative of functionality that processes the metadata processed by the data scope component and enriches the metadata by building context and semantics to better interpret a user's query. If the user enters a query for a list of all employees in a company, the results can be limited to a particular company location or office, thus mapping the two data elements - employees and office location and establishing their relationship for better presentation/arrangement/format to the user. The query can be typed by the user using natural language. The natural language query is analyzed and sentence constructions are examined for ascertaining the context of the query. The system could show a type-ahead suggestion of "by model", or limit the search to show the results for a given model; para. 49-50, 81: linked entities refer to the relationship or links between multiple entities across data sources or workspaces; para. 91-93; 128: the resources may include applications and/or data that can be utilized while computer processing is executed on servers that are remote from the computing device. Such applications can include one or more aspects of analytical search engine as described above. Resources can also include services provided over the Internet and/or through a subscriber network, such as a cellular or Wi-Fi network);
identifying a data set through a remote application program interface (API) query to be accessed by the integration process being modeled, and performing a user-selected action on the identified data set during the integration process (para. 23: identify how one data element relates to another data element in a different data source and identify the aggregation methods and operator methods on these data elements. The data sources associated with each of the data elements are mapped together, and the data elements are also mapped together to logically and dynamically construct the user query text, and pre-populate what the user might be searching for, as optimized for a given user context; para. 28: the applications represent a client-side component having integrated functionality operable to access web-based resources; para. 36: user interface component work together to allow a user to enter a query into search software, such as the query processor, have searches performed on multiple data sources, and have meaningful search results returned to the user; para. 101-102); 
a display presenting a dataset query selection user interface as part of the graphical user interface for modeling the integration process, the graphical user interface configured to receiving a user-selected query object; the processor to generate a natural language sentence describing a suggested API query in the dataset query selection user interface, based on first node value and a first to second edge value for a previously executed database query describing previously executed remote API query parameters used in previous modeling of an already-deployed integration process (para. 3-5: SaaS applications like Salesforce, NetSuite, ServiceNow also offer structured data to the users for access using web services, APIs, REST interfaces and other programmable interfaces; fig. 7; para. 23, 28, 32: the computing device can recognize multiple types of gestures including touch gestures and gestures provided through a natural user interface; para. 35-36: user interface component work together to allow a user to enter a query into search software, such as the query processor, have searches performed on multiple data sources, and have meaningful search results returned to the user; para. 44: the query can be typed by the user using natural language. The natural language query is analyzed and sentence constructions are examined for ascertaining the context of the query; para. 49-50, 99-100: automatically picks the best possible choice and re-phrases the user query. Other possible choices can be shown to the user. For example, a user may search for "stores in Washington". "Washington" could match with both "Washington D.C." or "Seattle, Wash." If the user's search history indicates more frequent searches associated with Washington D.C., the disambiguation suggestion component will select "stores in Washington D.C." and display it in the search box with other possible suggestions displayed therebeneath); 
the dataset query selection user interface configured to receive a user instruction to perform the API query, described by the natural language sentence, to access the identified data set within the modeled integration process (para. 28: the applications represent a client-side component having integrated functionality operable to access web-based resources; para. 32-36: the computing device can recognize multiple types of gestures including touch gestures and gestures provided through a natural user interface, allow user to enter a query into search software, such as the query processor, have searches performed on multiple data sources and have meaningful search results returned to the user; para. 50-52, 75-77: the search model governs the way in which the search queries are processed to derive search results. Each query that the user enters, by way of a suitable search box provided by user interface component, is passed through the search model to validate whether the query is complete and correct. The search model helps to analyze each word entered in the query and relate each word to its respective data source to obtain the correct results; para. 96: a user may enter a search term that has previously been linked to other attributes based on the user's search history. The links with other attributes define relationships, each of which has a weight based on the user's search history; para. 101-102: suggestions may be displayed below the search box such that the user can select those suggestions if appropriate. Specifically, in this instance, the suggestions displayed below the suggestion in the search box may include "customer complaints created last month", and "customer complaints escalated last month"); 
a network interface device configured to transmit a generated set of connector code instructions and a runtime engine for execution of the modeled integration process accessing the identified dataset at a remote location in deployment of the integration process generated from the model with process-representing visual elements via the graphical user interface (para. 9, 35: aspects of the functionality of the query processor can be implemented by a remote entity, such as one or more servers in a cloud-based environment. When implemented using a remote entity, in some implementations, one or more components of the query processor can be present on the remote entity or can be present at both the computing device and the remote entity. In addition, the components present at the computing device can perform syncing operations with the components present at the remote entity; para. 42-44: if the user queries "yearly trend of cancer symptoms"----one of the visualizations will be pie-chart of patient count for each symptom for every year, and the other visualization could be a grouped bar chart for each symptom by year; para. 49, 88: the type-ahead suggestion component learns from the custom terms entered by a particular user, and applies the learning across the particular user as well as other users; para. 99, 112-113: maintaining a known list of terms for the given customer, enterprise, or the industry based on the knowledge that is captured from other users).
	Panuganty does not explicitly teach among disparate computing networks and formats.
	Oliner teaches
with arrangement and linking of process-representing visual elements in a graphical user interface for exchange of data among disparate computing networks and formats in an end-to-end business integration and including as part of the modeled integration process (para.48-51, 250-251: a data model is a hierarchically structured search-time mapping of semantic knowledge about one or more datasets. It encodes the domain knowledge used to build a variety of specialized searches of those datasets; para. 263: GUI where a search query may be selected; para. 259-266, 329-330: one such visualization is a “proactive monitoring tree” that enables a user to easily view and understand relationships among various factors that affect the performance of a hierarchically structured computing system. This proactive monitoring tree enables a user to easily navigate the hierarchy by selectively expanding nodes representing various entities (e.g., virtual centers or computing clusters) to view performance information for lower-level nodes associated with lower-level entities (e.g., virtual machines or host systems); para. 368-371: system includes data sources, networks, data resources data store, notable event stream models data store etc.; the data stores may be embodied with variety in underlying physical, logical, functional, platform mechanisms, or the like, and with variety in any degree of integration between or among them; para. 445-449). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Panuganty and Oliner in order to effectively allow users to better control, integrate, manipulate and view available options displayed on the interface that best serve users’ needs to achieve desired results.

As per claim 2, Panuganty teaches
the processor configured to identify the previously executed remote API query parameters within a previously executed set of connector code instructions of the already deployed integration process (para. 23, 43-44, 50-52, 75-77: the search model governs the way in which the search queries are processed to derive search results. Each query that the user enters, by way of a suitable search box provided by user interface component, is passed through the search model to validate whether the query is complete and correct. The search model helps to analyze each word entered in the query and relate each word to its respective data source to obtain the correct results; para. 90-94, 96: a user may enter a search term that has previously been linked to other attributes based on the user's search history. The links with other attributes define relationships, each of which has a weight based on the user's search history;
and the processor configured to generate a previously executed query database comprising a first node, having a suggested query object as the first node value, connected to a second node, having the user-selected query object as the second node value, - 80 -Attorney Docket No.: DC-118598 via a first to second edge, having the first to second edge value including a natural language relationship between the first node and the second node (col. 9: the user querying process is improved by systematic identification of the data objects, context, and relationships across data objects and elements, aggregation methods and operators on the data objects and data elements as identified in the curation process. User query suggestions and recommendations can be adjusted based on the context, relationships between the data elements, user profile, and the data sources. When the user query is executed, the query text is translated into an equivalent of one or more query statements/code instructions, such as SQL or PostGre statements, and the query is performed on the identified data sources; para. 22-23, 50, 66: “negative growth after” or “positive growth between” is the first to second edge value”, “sales” and “date”: first and second nodes).  

As per claims 3, 9, 16, Panuganty teaches
wherein a previously executed set of connector code instructions of the already deployed integration process are executed by a first user (col. 9: the user querying process is improved by systematic identification of the data objects, context, and relationships across data objects and elements, aggregation methods and operators on the data objects and data elements as identified in the curation process. User query suggestions and recommendations can be adjusted based on the context, relationships between the data elements, user profile, and the data sources; para. 22-23, 85-88: user query suggestions and recommendations can be adjusted based on the context, relationships between the data elements, user profile, and the data sources. When the user query is executed, the query text is translated into an equivalent of one or more search statements, such as SQL statements or other statements, and the search is performed on the identified data sources. Results are assembled to present, by way of the user interface, a meaningful answer to the user query; para. 96: a user may enter a search term that has previously been linked to other attributes based on the user's search history. The links with other attributes define relationships, each of which has a weight based on the user's search history; para. 99-100);
the set of connector code instructions for future execution of the modeled integration process are transmitted to a remote location of a second user (para. 35: aspects of the functionality of the query processor can be implemented by a remote entity, such as one or more servers in a cloud-based environment. When implemented using a remote entity, in some implementations, one or more components of the query processor 109 can be present on the remote entity or can be present at both the computing device and the remote entity. In addition, the components present at the computing device 102 can perform syncing operations with the components present at the remote entity; para. 44, 49, 50-52, 75-77: the search model governs the way in which the search queries are processed to derive search results. Each query that the user enters, by way of a suitable search box provided by user interface component, is passed through the search model to validate whether the query is complete and correct. The search model helps to analyze each word entered in the query and relate each word to its respective data source to obtain the correct results; para. 96: a user may enter a search term that has previously been linked to other attributes based on the user's search history. The links with other attributes define relationships, each of which has a weight based on the user's search history; para. 88: the type-ahead suggestion component learns from the custom terms entered by a particular user, and applies the learning across the particular user as well as other users; para. 99, 112-113: maintaining a known list of terms for the given customer, enterprise, or the industry based on the knowledge that is captured from other users).

As per claim 4, Panuganty teaches
wherein the previously executed database query comprises a third node value including an identification of an API to be queried, and the third node connected to the first node value via a first to third edge value to describe a natural language relationship between the first node value and the third node value (para. 40, 49-51, 66-69: connect to different relating data points/nodes: sales, date, growth (negative/positive); para. 85-89: provide for improved crawling and curation of data and metadata from diverse data sources. Improvements can be achieved by interpreting the context, vocabulary and relationships of data elements, to enable relational data search capability for users… consider the attribute "country" which can be connected to "gross sales" and "profits". The relationship "country&profits" could have a heavier weight than the weight for "country&gross sales; para. 112: first node: sales, third edge value: “in the city of”, third node value: “North America” etc.)

As per claim 5, Panuganty teaches
wherein the previously executed database query is written in a non-structured query language, and the processor generates the previously executed database query based on metadata describing a previous execution of a previously executed set of connector code instructions for the already deployed integration process (para. 43-44: if the user enters a query for a list of all employees in a company, the results can be limited to a particular company location or office, thus mapping the two data elements----employees and office location-and establishing their relationship for better presentation to the user. The query can be typed by the user using natural language. The natural language query is analyzed and sentence constructions are examined for ascertaining the context of the query; para. 85: provide for improved crawling and curation of data and metadata from diverse data sources. Improvements can be achieved by interpreting the context, vocabulary and relationships of data elements, to enable relational data search capability for users; para. 96, 126).  

As per claims 6-7, Panuganty teaches
wherein a previously executed set of connector code instructions of an already deployed integration process comprises code instructions for a previously executed remote query of a relational database; wherein the previously executed set of connector code instructions of an already deployed integration process comprises code instructions for a previously executed remote query of a non-relational database (para. 22-23, 37: external data sources, other data sources can be relational data sources, non-relational data sources, cloud-based data sources, etc.; para. 50-51, 75-77: the search model governs the way in which the search queries are processed to derive search results. Each query that the user enters, by way of a suitable search box provided by user interface component, is passed through the search model to validate whether the query is complete and correct. The search model helps to analyze each word entered in the query and relate each word to its respective data source to obtain the correct results; para. 96: a user may enter a search term that has previously been linked to other attributes based on the user's search history. The links with other attributes define relationships, each of which has a weight based on the user's search history);

As per claims 8, 15, Panuganty teaches
a method of automatically generating data set query suggestions comprising:  executing code instructions with a processor, via a graphical user interface on an information handling system, to model an integration process with arrangement and linking of process-representing visual elements in the graphical user interface (para. 9-10, 28: the applications represent a client-side component having integrated functionality operable to access web-based resources (e.g., a network-enabled application), browse the Internet, conduct searches, interact with online providers, etc.; para. 35: remote entity; para. 43-44: learning engine component is representative of functionality that processes the metadata processed by the data scope component and enriches the metadata by building context and semantics to better interpret a user's query. If the user enters a query for a list of all employees in a company, the results can be limited to a particular company location or office, thus mapping the two data elements - employees and office location and establishing their relationship for better presentation/arrangement/format to the user. The query can be typed by the user using natural language. The natural language query is analyzed and sentence constructions are examined for ascertaining the context of the query. The system could show a type-ahead suggestion of "by model", or limit the search to show the results for a given model; para. 49-50, 81: linked entities refers to the relationship or links between multiple entities across data sources or workspaces; para. 91-93; 128: the resources may include applications and/or data that can be utilized while computer processing is executed on servers that are remote from the computing device. Such applications can include one or more aspects of analytical search engine as described above. Resources can also include services provided over the Internet and/or through a subscriber network, such as a cellular or Wi-Fi network);
and including as part of the modeled integration process to identify a data set through a remote application program interface (API) query to be accessed by the integration process being modeled, and performing a user-selected action on the identified data set during the integration process (para. 23: identify how one data element relates to another data element in a different data source and identify the aggregation methods and operator methods on these data elements. The data sources associated with each of the data elements are mapped together, and the data elements are also mapped together to logically and dynamically construct the user query text, and pre-populate what the user might be searching for, as optimized for a given user context; para. 28: the applications represent a client-side component having integrated functionality operable to access web-based resources; para. 36: user interface component work together to allow a user to enter a query into search software, such as the query processor, have searches performed on multiple data sources, and have meaningful search results returned to the user; para. 101-102);
identifying previously executed remote API query parameters, via the processor, including a previously executed query object and a previously queried data set source within a previously executed set of connector code instructions for identification of the dataset used with a previous business integration process for exchange of data (para. 35-36: user interface component work together to allow a user to enter a query into search software, such as the query processor, have searches performed on multiple data sources, and have meaningful search results returned to the user; para. 44: the query can be typed by the user using natural language. The natural language query is analyzed and sentence constructions are examined for ascertaining the context of the query; para. 49-50, 99-100: automatically picks the best possible choice and re-phrases the user query. Other possible choices can be shown to the user. For example, a user may search for "stores in Washington". "Washington" could match with both "Washington D.C." or "Seattle, Wash." If the user's search history indicates more frequent searches associated with Washington D.C., the disambiguation suggestion component will select "stores in Washington D.C." and display it in the search box with other possible suggestions displayed therebeneath; para. 49-50, 96: a user may enter a search term that has previously been linked to other attributes based on the user's search history. The links with other attributes define relationships, each of which has a weight based on the user's search history); 
generating a previously executed database query comprising a first node value including the previously executed query object, and a second node value, including the previously queried data set source, connected to the first node-81 -Attorney Docket No.: DC-118598 value via a first to second edge value including a natural language relationship between the first node value and the second node value for the identified data set via the remote application program interface (API) query to be accessed by the integration process being modeled for a future business integration process (para. 35, 74-76: the analytical search engine includes a search model which includes or otherwise makes use of one or more data sources, one or more workspaces, one or more entities, one or more attributes, and one or more linked entities. The search model governs the way in which the search queries are processed to derive search results. Each query that the user enters, by way of a suitable search box provided by user interface component, is passed through the search model to validate whether the query is complete and correct. The search model helps to analyze each word entered in the query and relate each word to its respective data source to obtain the correct results; 90-94: assume the user has entered the query that asks for "sales in California, the system attempts to ascertain which search query is contextually more important to the particular user. So, if the user is a person who works in sales, based on that user's own search history, stores may be weighted more heavily than customers. As such, the type ahead suggestion component will suggest "sales of stores in California" ahead of "sales of customers in California; para. 100-102: the user in an auto dealership may search for "customer complaints last month"... suggestions may be displayed below the search box such that the user can select those suggestions if appropriate. Specifically, in this instance, the suggestions displayed below the suggestion in the search box may include "customer complaints created last month", and "customer complaints escalated last month". The edge value “created” or “escalated” connects the first node value “customer complaints” to the second node value “last month”); 
generating a natural language suggested API query, via the processor, to access the identified dataset for the modeled business integration process based on the first node value, the second node value, and a first to second edge value (para. 9, 23: identify how one data element relates to another data element in a different data source and identify the aggregation methods and operator methods on these data elements. The data sources associated with each of the data elements are mapped together, and the data elements are also mapped together to logically and dynamically construct the user query text, and pre-populate what the user might be searching for, as optimized for a given user context; para. 44: the query can be typed by the user using natural language. The natural language query is analyzed and sentence constructions are examined for ascertaining the context of the query; para. 66: “negative growth after” or “positive growth between” is the first to second edge value”, “sales” and “date”: first and second nodes; para. 85-88: user query suggestions and recommendations can be adjusted based on the context, relationships between the data elements, user profile, and the data sources. When the user query is executed, the query text is translated into an equivalent of one or more search statements, such as SQL statements or other statements, and the search is performed on the identified data sources. Results are assembled to present, by way of the user interface, a meaningful answer to the user query); 
automatically generating a set of connector code instructions for execution of the future data set query as part of the future business integration process executed on the modeled business integration process via the processor upon execution of the natural language suggested API query for determination of a future data set query; transmitting, via a network interface device, the set of connector code instructions and a runtime engine for execution at a remote location in deployment of the future business integration process generated from the modeled business integration process with the process-representing visual elements via the graphical user interface (para. 23: identify how one data element relates to another data element in a different data source and identify the aggregation methods and operator methods on these data elements. The data sources associated with each of the data elements are mapped together, and the data elements are also mapped together to logically and dynamically construct the user query text, and pre-populate what the user might be searching for, as optimized for a given user context; para. 28: the applications represent a client-side component having integrated functionality operable to access web-based resources; para. 35-36: user interface component work together to allow a user to enter a query into search software, such as the query processor, have searches performed on multiple data sources, and have meaningful search results returned to the user; para. 42-44: if the user queries "yearly trend of cancer symptoms"-one of the visualizations will be pie-chart of patient count for each symptom for every year, and the other visualization could be a grouped bar chart for each symptom by year; para. 49, 88: the type-ahead suggestion component learns from the custom terms entered by a particular user, and applies the learning across the particular user as well as other users, the query can be typed by the user using natural language. The natural language query is analyzed and sentence constructions are examined for ascertaining the context of the query; para. 49-50, 99-100: automatically picks the best possible choice and re-phrases the user query. Other possible choices can be shown to the user. For example, a user may search for "stores in Washington". "Washington" could match with both "Washington D.C." or "Seattle, Wash." If the user's search history indicates more frequent searches associated with Washington D.C., the disambiguation suggestion component will select "stores in Washington D.C." and display it in the search box with other possible suggestions displayed therebeneath; para. 120-122).
Panuganty does not explicitly teach disparate computing networks and formats.
	Oliner teaches
model an integration process with arrangement and linking of process-representing visual elements in the graphical user interface for exchange of data among disparate computing networks and formats (para.48-51, 250-251: a data model is a hierarchically structured search-time mapping of semantic knowledge about one or more datasets. It encodes the domain knowledge used to build a variety of specialized searches of those datasets; para. 263: GUI where a search query may be selected; para. 259-266, 329-330: one such visualization is a “proactive monitoring tree” that enables a user to easily view and understand relationships among various factors that affect the performance of a hierarchically structured computing system. This proactive monitoring tree enables a user to easily navigate the hierarchy by selectively expanding nodes representing various entities (e.g., virtual centers or computing clusters) to view performance information for lower-level nodes associated with lower-level entities (e.g., virtual machines or host systems); para. 368-371: system includes data sources, networks, data resources data store, notable event stream models data store etc.; the data stores may be embodied with variety in underlying physical, logical, functional, platform mechanisms, or the like, and with variety in any degree of integration between or among them; para. 445-449). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Panuganty and Oliner in order to effectively allow users to better control, integrate, manipulate and view available options displayed on the interface that best serve users’ needs to achieve desired results.
	
As per claim 10, Panuganty teaches
wherein the remote data set source to be queried in the future execution of the modeled business integration process is a relational database (para. 23: identify how one data element relates to another data element in a different data source and identify the aggregation methods and operator methods on these data elements. The data sources associated with each of the data elements are mapped together, and the data elements are also mapped together to logically and dynamically construct the user query text, and pre-populate what the user might be searching for, as optimized for a given user context; para. 28: the applications represent a client-side component having integrated functionality operable to access web-based resources; para. 35-36: user interface component work together to allow a user to enter a query into search software, such as the query processor, have searches performed on multiple data sources, and have meaningful search results returned to the user; para. 37: external data sources, other data sources can be relational data sources, non-relational data sources, cloud-based data sources, etc.; para. 50-51, 77: data source is representative of the database for which the search model is created and which needs to be searched).

As per claims 11, 13, Panuganty teaches
wherein the previously queried data set source is a remotely managed non-relational database; wherein the previously queried data set source is a remotely managed relational database (para. 22-23, 37: external data sources, other data sources can be relational data sources, non-relational data sources, cloud-based data sources, etc.; para. 50-51, 77: data source is representative of the database for which the search model is created and which needs to be searched; para. 96: a user may enter a search term that has previously been linked to other attributes based on the user's search history. The links with other attributes define relationships, each of which has a weight based on the user's search history. Thus, in the user's particular context, relationships associated with terms that are more frequently searched by the user are weighted more heavily than those relationships that are less frequently searched by the user. Based on the user-based context, one or more suggestions designed to form a more precise user query are presented; para. 126: the instructions and/or functions may be executable/operable by one or more articles of manufacture (for example, one or more computing devices 902 and/or processing systems 904) to implement techniques, modules, and examples described herein).  

As per claim 12, Panuganty teaches 
wherein the remote data set source to be queried in the future execution of the modeled business integration process is a non-relational database (para. 23: identify how one data element relates to another data element in a different data source and identify the aggregation methods and operator methods on these data elements. The data sources associated with each of the data elements are mapped together, and the data elements are also mapped together to logically and dynamically construct the user query text, and pre-populate what the user might be searching for, as optimized for a given user context; para. 32-35: a natural user interface; para. 37: external data sources, non-relational data sources etc.; para. 50-51, 75-77: the search model governs the way in which the search queries are processed to derive search results. Each query that the user enters, by way of a suitable search box provided by user interface component, is passed through the search model to validate whether the query is complete and correct. The search model helps to analyze each word entered in the query and relate each word to its respective data source to obtain the correct results; para. 96: a user may enter a search term that has previously been linked to other attributes based on the user's search history. The links with other attributes define relationships, each of which has a weight based on the user's search history.)

As per claim 14, Panuganty teaches
wherein the remote data set source to be queried in the future execution of the modeled business integration process is an application programming interface (API) (para. 3-5: SaaS applications like Salesforce, NetSuite, ServiceNow also offer structured data to the users for access using web services, APIs, REST interfaces and other programmable interfaces; para. 32: the computing device can recognize multiple types of gestures including touch gestures and gestures provided through a natural user interface; para. 36: user interface component work together to allow a user to enter a query into search software, such as the query processor, have searches performed on multiple data sources, and have meaningful search results returned to the user; para. 43-44: learning engine component is representative of functionality that processes the metadata processed by the data scope component and enriches the metadata by building context and semantics to better interpret a user's query. If the user enters a query for a list of all employees in a company, the results can be limited to a particular company location or office, thus mapping the two data elements - employees and office location and establishing their relationship for better presentation/arrangement/format to the user. The query can be typed by the user using natural language. The natural language query is analyzed and sentence constructions are examined for ascertaining the context of the query. The system could show a type-ahead suggestion of "by model", or limit the search to show the results for a given model; para. 49-50, 81: linked entities refers to the relationship or links between multiple entities across data sources or workspaces).

 As per claim 17, Panuganty teaches
wherein the previously queried data set source is a remotely managed software application (para. 3-5: SaaS applications like Salesforce, NetSuite, ServiceNow also offer structured data to the users for access using web services, APIs, REST interfaces and other programmable interfaces; fig. 7; para. 32: the computing device can recognize multiple types of gestures including touch gestures and gestures provided through a natural user interface; para. 35-36: aspects of the functionality of the query processor 109 can be implemented by a remote entity, such as one or more servers in a cloud-based environment. When implemented using a remote entity, in some implementations, one or more components of the query processor can be present on the remote entity or can be present at both the computing device and the remote entity. In addition, the components present at the computing device can perform syncing operations with the components present at the remote entity…user interface component work together to allow a user to enter a query into search software, such as the query processor, have searches performed on multiple data sources, and have meaningful search results returned to the user).

As per claims 18-19, Panuganty teaches
wherein the previously queried data set source is a remotely managed non-relational database (para. 22-23, 37: external data sources, other data sources can be relational data sources, non-relational data sources, cloud-based data sources, etc.; para. 50-51, 77: data source is representative of the database for which the search model is created and which needs to be searched; para. 96: a user may enter a search term that has previously been linked to other attributes based on the user's search history. The links with other attributes define relationships, each of which has a weight based on the user's search history. Thus, in the user's particular context, relationships associated with terms that are more frequently searched by the user are weighted more heavily than those relationships that are less frequently searched by the user. Based on the user-based context, one or more suggestions designed to form a more precise user query are presented; para. 126: the instructions and/or functions may be executable/operable by one or more articles of manufacture (for example, one or more computing devices 902 and/or processing systems 904) to implement techniques, modules, and examples described herein).

As per claim 20, Panuganty teaches 
wherein the previously queried data set source is an application programming interface (API) (para. 50-51: the user may enter "what were the number of DUIs in Washington last month" in the search box provided by the user interface component. The story builder component can provide other possible search options, and a drop-down menu, such as "what where the number of Dills in Washington state last month" and "what were the number of Dills in Washington D.C. last month." This allows the user to disambiguate the otherwise ambiguous search query. In addition, the story builder component also provides a mechanism for presenting query results to the user. In some instances, the story builder component includes a large library of presentation structures, such as chart types and the like, that can be used for presenting query results to the user. The story builder component can, over time, learn a particular user's preference and use the user's preference in selecting presentation structures for the user's data).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tomkins (US 20210295822) teaches para. 123: integrate the first ontology with other ontologies based on a second ontology associating words or other n-grams of the first ontology with the other ontologies, allowing words and concepts to be hierarchically linked across different domains or classes of expertise within the domains. Some embodiments may include a set of UI elements to control a modular knowledge system and provide visual indicators to indicate whether an ontology combination passes or fails a set of rules. Some embodiments may present visualizations of the different types of edges governing vertex relationships within an ontology graph or other vertex relationships, where the ontology graph may represent an ontology; para. 126, 131, 148: store past queries and their corresponding results while receiving a new query; para. 168, 367: different networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        


9/23/2022


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163